
	

113 S569 IS: Improving Access to Medicare Coverage Act of 2013
U.S. Senate
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 569
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2013
			Mr. Brown introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to count
		  a period of receipt of outpatient observation services in a hospital toward
		  satisfying the 3-day inpatient hospital requirement for coverage of skilled
		  nursing facility services under Medicare.
	
	
		1.Short titleThis Act may be cited as the
			 Improving Access to Medicare Coverage
			 Act of 2013.
		2.Counting a period
			 of receipt of outpatient observation services in a hospital toward the 3-day
			 inpatient hospital requirement for coverage of skilled nursing facility
			 services under Medicare
			(a)In
			 generalSection 1861(i) of
			 the Social Security Act (42 U.S.C. 1395x(i)) is amended by adding at the end
			 the following: For purposes of this subsection, an individual receiving
			 outpatient observation services shall be deemed to be an inpatient during such
			 period, and the date such individual ceases receiving such services shall be
			 deemed the hospital discharge date (unless such individual is admitted as a
			 hospital inpatient at the end of such period)..
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to receipt
			 of outpatient observation services beginning on or after January 1, 2013, but
			 applies to a period of post-hospital extended care services that was completed
			 before the date of the enactment of this Act only if an administrative appeal
			 is or has been made with respect to such services not later than 90 days after
			 the date of the enactment of this Act. Notwithstanding any other provision of
			 law, the Secretary of Health and Human Services may implement such amendment
			 through an interim final regulation, program instruction, or otherwise.
			
